FOURTH AMENDING AGREEMENT




THIS AGREEMENT AMENDING THE AGREEMENT made as of the 18th day of January, 2006,
and as amended by the Amending Agreements made as of the 16th day of January,
2009, the 22nd day of June, 2009 and the 30th day of December, 2009, is made as
of the 11th day of February, 2010.







BETWEEN:




BEESTON ENTERPRISES LTD., a Nevada Corporation, having an office at #122-247 SW
Street, Miami, Florida, United States of America   33130




(Hereinafter referred to as “Beeston”)      




                                    OF THE FIRSTPART




AND:




KRANTI RESOURCES INC., a Nevada Corporation, having an office at  #211-6705
Tomken Road, Ontario, Canada   L5T 2J6




                        (Hereinafter referred to as “Kranti”)




OF THE SECOND PART




 

 WHEREAS:




A.

The parties hereto entered into an agreement dated as of the 18th day of
January, 2007 (the “Option Agreement”) which Option Agreement was amended by an
agreement dated as of the 16th day of January, 2009  (the “First Amending
Agreement”), by an agreement dated as of the 22nd day of June, 2009 (the “Second
Amending Agreement”) and by an agreement made as of the 30th day of December,
2009 (the “Third Amending Agreement”) (which First Amending Agreement, Second
Amending Agreement and Third Amending Agreement are herein collectively referred
to as the “Amending Agreements”).




B.

Kranti will be unable to complete “Mining Operations”, as that term is defined
in the Option Agreement (as amended by the Amending Agreement), on the
“Property”, as described in the Option Agreement (as amended by the Amending
Agreements), and thereby incur “Expenditures”, as that term is defined in the
Option Agreement (as amended by the Amending Agreement), or alternatively, to
make an equivalent cash payment in lieu of carrying out Mining Operations, for
the purpose of complying with sub-paragraph 5. (d) of the Option Agreement (as
amended by the Amending Agreements) within the extended time period provided for
under the Option Agreement (as amended by the Amending Agreements) due to a
continued lack of funding.





--------------------------------------------------------------------------------

C.

 Beeston is prepared to extend the date by which Kranti is required to comply
with sub-paragraph 5. (d) of the Option Agreement (as amended by the Amending
Agreements), subject to Kranti agreeing to increase the amount of Expenditures
it will incur on Mining Operations carried out upon the Property or,
alternatively, pay in cash to Beeston in lieu of incurring all or part of such
Expenditures.




NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
the parties hereto covenant and agree with each other as follows:




EXTENSION OF TIME PERIOD




1.

The Option Agreement (as amended by the Amending Agreements) be and it is hereby
amended as follows:




(a)  The phrase “the third anniversary date of this Agreement” in sub-paragraph
5.(d) of the Option Agreement (as amended by the Amending Agreements) be and it
is hereby deleted and it shall no longer have any force and effect and in its
place and stead shall be inserted the date “December 31, 2010”.




 INCREASE IN EXPENDITURES




 2.

The Option Agreement (as amended by the Amending Agreement) be and it is hereby
further amended as follows:




(a)  The amount “SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00)” in sub-paragraph
5.(d) of the Option Agreement (as amended by the Amending Agreements) be   and
it is hereby deleted and it shall no longer have any force and effect and in its
place   and stead shall be inserted the amount “ONE HUNDRED THOUSAND DOLLARS
  ($100,000.00)”.    




CONFIRMATION AND RATIFICATION




3.

In all other respects, the Option Agreement (as amended by the Amending
Agreements) as further amended hereby, shall remain the same and be of full
force and effect and applicable against the parties hereto, and the provisions
thereof, as further amended hereby, are hereby ratified and confirmed.




ENUREMENT




4.

This agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.




ADDITIONAL DOCUMENTS




The parties hereto will execute and deliver all such further documents and
instruments, and do all such further acts and things as may be necessary to
carry out the full intent and





--------------------------------------------------------------------------------

meaning of this agreement and to give effect to the transactions contemplated
hereby and in the Option Agreement (as amended by the Amending Agreements).




CAPTIONS




6.

The captions appearing in the agreement are inserted for convenience of
reference only and shall not effect the interpretation of this agreement.




COUNTERPARTS




7.

This agreement may be executed in counterpart and all counterparts so executed
shall constitute one agreement binding on all parties hereto.  It shall not be
necessary for each party to execute the same counterpart hereof.







IN WITNESS WHEREOF this agreement has been executed by the parties hereto as of
the day and year first written above.







BEESTON ENTERPRISES LTD.










/s/ Michael Upham

Authorized Signatory







KRANTI RESOURCES INC.










/s/ Jazz Samra

Authorized Signatory






